 


110 HR 3094 RH: National Park Centennial Fund Act
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 513 
110th CONGRESS 2d Session 
H. R. 3094 
[Report No. 110–795] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2007 
Mr. Grijalva (for himself and Mr. Rahall) introduced the following bill; which was referred to the Committee on Natural Resources 
 
 
July 29, 2008 
Additional sponsors: Mr. Sestak, Mr. Filner, Mr. Doggett, Mr. Pastor, Ms. Ros-Lehtinen, Ms. Solis, Mr. Dicks, Mr. Blumenauer, Ms. Hirono, Mr. Wu, Ms. Lee, Mr. McDermott, Mr. Rodriguez, Mr. Hastings of Florida, Mr. Salazar, Ms. Hooley, Mrs. Christensen, Mr. Michaud, Mr. Inslee, Mr. Baird, Mr. Reichert, Mr. Farr, Ms. Berkley, Mr. Souder, Ms. Giffords, Mr. Moore of Kansas, Mr. Rothman, and Ms. Sutton 
 
 
July 29, 2008 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on July 19, 2007 
 
A BILL 
To establish in the Treasury of the United States a fund which shall be known as the National Park Centennial Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Park Centennial Fund Act. 
2.DefinitionsIn this Act: 
(1)FundThe term Fund means the National Park Centennial Fund established under section 3. 
(2)In-kindThe term “in-kind” means the fair market value of non-cash contributions provided by non-Federal partners, which may be in the form of real property, equipment, supplies and other expendable property, as well as other goods and services. 
(3)Project or programThe term Project or program means a National Park Centennial Project or Program funded pursuant to this Act. 
(4)ProposalThe term Proposal means a National Park Centennial Proposal submitted pursuant to section 4. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
3.National Park Centennial FundThere is established in the Treasury of the United States a fund which shall be known as the National Park Centennial Fund. In each fiscal year from fiscal year 2009 through fiscal year 2018, the Secretary of the Treasury shall deposit into the Fund, from the general treasury, $30,000,000 each fiscal year. 
4.Program allocation 
(a)In generalEach fiscal year, the President’s annual budget submission for the Department of the Interior shall include a list of proposals which shall be known as National Park Centennial Proposals. The Secretary shall establish a standard process for developing the list that shall encourage input from both the public and a broad cross-section of employees at every level of the National Park Service. The list— 
(1)shall include proposals having an aggregate cost to the Federal Government equal to the unobligated amount in the Fund; 
(2)shall include only proposals consistent with National Park Service policies and adopted park planning documents; 
(3)may include proposals for any area within the national park system (as that term is defined in section 2 of the Act of August 8, 1953 (16 U.S.C. 1c)), clusters of areas within such system, a region or regions of such system, or such system in its entirety; 
(4)shall cumulatively represent a nationwide array of proposals that is diverse geographically, in size, scope, magnitude, theme, and variety under the initiatives described in subsection (b); 
(5)shall give priority to proposals demonstrating long-term viability beyond receipts from the Fund; 
(6)shall include only proposals meeting the requirements of one or more of the initiatives set forth in subsection (b); 
(7)must contain proposals under each of the initiatives set forth in subsection (b); and 
(8) shall give priority to proposals with committed, nonfederal support but shall also include proposals funded entirely by the Fund. 
(b)National Park Centennial InitiativesThe requirements referred to in subsection (a)(6) are as follows: 
(1)Education in Parks Centennial InitiativeProposals for the Education in Parks Centennial Initiative shall meet the following requirements: 
(A)Priority shall be given to proposals designed to increase National Park-based educational opportunities for elementary, secondary and college students particularly those from populations historically under represented among visitors to the National Park System. 
(B)Priority shall be given to proposals designed to bring students into the National Park System in person. 
(C)Proposals should include strategies for encouraging young people to become lifelong advocates for National Parks. 
(D)Proposals shall be developed in consultation with the leadership of educational and youth organizations expected to participate in the proposed initiative. 
(2)Diversity in Parks Centennial Initiative 
(A)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report detailing a service-wide strategy for increasing diversity among National Park Service employees at all levels and visitors to the National Park System. 
(B)ProposalsProposals for the Diversity in Parks Centennial Initiative shall meet the following requirements: 
(i)Each proposal shall be based on recommendations contained in the report required in subparagraph (A). 
(ii)Each proposal shall be designed to make National Park Service employees, visitors to the National Park System, or both, reflect the diversity of the population of the United States. 
(3)Supporting Park Professionals Centennial InitiativeProposals for the Supporting Park Professionals Centennial Initiative shall meet the following requirements: 
(A)Taken as a whole, proposals shall provide specific opportunities for National Park Service employees, at all levels, to participate in professional career development. 
(B)Proposals may include National Park Service-designed, internal professional development programs. 
(C)Proposals may also be designed to facilitate participation in external professional development programs or established courses of study by National Park Service employees. 
(4)Environmental Leadership Centennial InitiativeProposals for the Environmental Leadership Centennial Initiative shall meet the following requirements: 
(A)Each proposal shall be designed to do one or more of the following: 
(i)Reduce harmful emissions. 
(ii)Conserve energy or water resources. 
(iii)Reduce solid waste production within the National Park System. 
(B)Each proposal shall include strategies for educating the public regarding Environmental Leadership projects and their results. 
(C)Priority shall be given to proposals with the potential to spread technological advances to other Federal agencies or to the private sector. 
(5)Natural Resource Protection Centennial InitiativeProposals for the Natural Resource Protection Centennial Initiative shall meet the following requirements: 
(A)Each proposal shall be designed to restore or conserve native ecosystems within the National Park System. 
(B)Priority shall be given to proposals designed to control invasive species. 
(C)Each proposal shall be based on the best available scientific information. 
(6)Cultural Resource Protection Centennial InitiativeProposals for the Cultural Resource Protection Centennial Initiative shall— 
(A)either— 
(i)increase the National Park Service’s knowledge of cultural resources located within the National Park System through means including, but not limited to, surveys, studies, mapping, and documentation of such resources; or 
(ii)improve the condition of documented cultural resources within the National Park System; 
(B)incorporate the best available scientific information; and 
(C)where appropriate, be developed in consultation with Native American tribes, State historic preservation offices, or other organizations with cultural resource preservation expertise. 
(7)Health and Fitness in Parks Centennial Initiative 
(A)In generalProposals for the Health and Fitness in Parks Centennial Initiative shall fall into one or more of the following four categories: 
(i)Proposals designed to repair, rehabilitate, or otherwise improve infrastructure, including trails, that facilitates healthy outdoor activity within the National Park System. 
(ii)Proposals designed to expand opportunities for access to the National Park System for visitors with disabilities. 
(iii)Proposals to develop and implement management plans (such as climbing plans and trail system plans) for activities designed to increase the health and fitness of visitors to the National Park System. 
(iv)Proposals to develop outreach programs and media that provide public information regarding health and fitness opportunities within the National Park System. 
(B)Miscellaneous requirementsAll proposals for the Health and Fitness in Parks Centennial Initiative shall— 
(i)be consistent with National Park Service policies and adopted park planning documents; and 
(ii)be designed to provide for visitor enjoyment in such a way as to leave the National Park System unimpaired for future generations. 
(c)FundingIn each of fiscal years 2009 through 2018, unobligated amounts in the Fund shall be available without further appropriation for projects authorized by this Act, but may not be obligated or expended until 120 days after the annual submission of the list of proposals required under this section to allow for Congressional review. 
(d)Limitation on distribution of fundsNo more than 30 percent of amounts available from the Fund for any fiscal year may be spent on projects that are for the construction of facilities that cost in excess of $5,000,000. 
5.Partnerships 
(a)DonationsThe Secretary may actively encourage and facilitate participation in proposals from non-Federal and philanthropic partners, and may accept donations, both monetary and in-kind for any Project or Program pursuant to section 1 of the Act of June 5, 1920 (16 U.S.C. 6), and other authorities to accept donations existing on the date of enactment of this Act. 
(b)Terms and conditionsTo the extent that private organizations or individuals are to participate in or contribute to any Project or Program, the terms and conditions of that participation or contribution as well as all actions of employees of the National Park Service, shall be governed by National Park Service Directors Order #21, Donations and Fundraising, as in force on the date of the enactment of this Act. 
6.Maintenance of effortAmounts made available from the Fund shall supplement rather than replace annual expenditures by the National Park Service, including authorized expenditures from the Land and Water Conservation Fund and the National Park Service Line Item Construction Program. The National Park Service shall maintain adequate, permanent staffing levels and permanent staff shall not be replaced with nonpermanent employees hired to carry out this Act or Projects or Programs carried out with funds provided under this Act. 
7.ReportsFor each fiscal year beginning in fiscal year 2009, the Secretary shall submit to Congress a report that includes the following: 
(1)A detailed accounting of all expenditures from the Fund divided by categories of proposals under section 4(b), including a detailed accounting of any private contributions, either in funds or in kind, to any Project or Program. 
(2)A cumulative summary of the results of the National Park Centennial program including recommendations for revisions to the program. 
(3)A statement of whether the National Park Service has maintained adequate, permanent staffing levels and what nonpermanent and permanent staff have been hired to carry out this Act or Projects or Programs carried out with funds provided under this Act. 
8.Repeal of Land and Water Conservation Fund contract authority 
(a)In generalSection 9 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–10a) is hereby repealed. 
(b)Conforming amendmentThe Land and Water Conservation Fund Act of 1965 is amended by redesignating sections 10 through 13 (16 U.S.C. 460l–10b through 460l–10e) as sections 9 through 12, respectively. 
 
 
July 29, 2008 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed  
